Citation Nr: 0947295	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  08-27 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for posttraumatic 
distress disorder (PTSD).
	
2.	Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel

INTRODUCTION

The Veteran had active service in the U.S. Navy from June 
1975 to June 1980 and in the U.S. Army from June 1984 to May 
1999 and from June to October 2005.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2008 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO). 

A hearing before the undersigned Acting Veterans Law Judge 
was held in July 2009.  The hearing transcript has been 
associated with the claims file.

The issue of entitlement to service connection for bipolar 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

In July 2009, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran of 
his desire to withdraw the appeal pertaining to the 
evaluation of his claim for entitlement to service connection 
for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.101 (2008).  Under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal, which fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing 
or on the record at a hearing at any time before the Board 
promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative. 38 C.F.R. § 20.204.

At the hearing before the Board in July 2009, prior to the 
promulgation of a decision in the appeal, the Veteran stated 
on the record that he intended to withdraw the appeal of the 
claim of entitlement to service connection for PTSD.  In 
addition, the Veteran submitted a written statement to the RO 
on the same day as the hearing, again stating his intention 
to withdraw this claim.  Hence, there is no allegation of 
error of fact or law remaining for appellate consideration on 
this matter, and the Board does not have jurisdiction to 
consider an appeal in this matter.  Accordingly, the appeal 
is dismissed.


ORDER

The appeal as to the issue of entitlement to service 
connection for PTSD is dismissed.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c) (2009).

In this matter, the Veteran seeks service connection for 
bipolar disorder.  At the July 2009 hearing, the Veteran 
testified that he was stationed in Iraq as a battalion 
surgeon from June through October 2005. He stated that he 
noticed symptoms of his psychiatric disorder a few months 
after separating from service.  The Veteran was hospitalized 
for his condition from June to July 2006 when he was 
diagnosed with his bipolar disorder.  As a rheumatologist, 
the Veteran stated he has experience recognizing psychiatric 
disorders as it is not uncommon for mental health issues to 
arise from arthritis.  See Board hearing transcript, dated 
July 2009.

The Veteran's personnel record confirms he served in Kuwait 
and Iraq from July 2005 to October 2005 and that his primary 
specialty was a rheumatologist.  The Veteran's service 
treatment records do not indicate he complained of or was 
treated for any mental health issues.  See Veteran's 
personnel and service treatment records.

Private treatment records from Ridgeview Institute reveal he 
was hospitalized from June 2006 to July 2006 where he was 
diagnosed with bipolar disorder, depression, alcohol abuse, 
"deferred with obsessive-compulsive and narcissistic 
features."  The Veteran's Global Assessment of Functioning 
score was 45 at the time of admission and 60 at the time of 
discharge.  See Ridgeview Institute treatment records, dated 
June to July 2006.

According to the evidence in the record, the Veteran was 
treated by numerous private mental health professionals 
including Dr. S. W. (June 2006), Dr. W. C. (October 2006), 
Dr. S. G. at the Moccasin Bend Mental Health Institute 
(February 2007 to March 2007), Dr. M. A. at the Fortwood 
Center (November 2007 to April 2008), and Dr. L. W. (May 2007 
to May 2008).

The record reflects that the Veteran has not been afforded a 
VA examination to assess the nature and etiology of his 
bipolar disorder.  The Board notes that assistance by VA 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  When medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). As such, the 
Board finds that the Veteran should be afforded an 
appropriate VA examination to assess the nature and etiology 
of his heart condition to determine whether his condition is 
related to his military service.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled to undergo 
a VA psychiatric examination to determine 
whether his bipolar disorder is related to 
service.  All necessary studies and tests 
should be conducted.  The VA examiner is 
asked to review the private treatment 
records submitted by the Veteran, as 
stated above.  The Veteran's claims file 
and a complete copy of this remand should 
be made available to the examiner for 
review in conjunction with the 
examination, and such review must be noted 
in the examination report.  Following an 
examination and a review of the claims 
file, the VA examiner should provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's bipolar 
disorder is linked to the his military  
service, including his service in Iraq.  A 
complete rationale should be given for all 
opinions and conclusions expressed.

2.	Thereafter, the AMC should readjudicate 
the Veteran's claim. Thereafter the 
Veteran should be provided a supplemental 
statement of the case (SSOC). The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal. An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


